DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 09/27/2019.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al (US Patent No. 6,602,114), hereinafter referred to as Wang.
	Regarding claims 1-3, Wang discloses a method of processing a wafer on which a plurality of devices is formed, the method comprising: loading the wafer onto a polishing head assembly of a CMP tool for polishing the wafer (col 1, lines 23-24), the polishing head assembly includes a wafer carrier unit on which the wafer is loaded (fig 2, 100), wherein the wafer carrier unit comprises: a support plate (fig 3, 170) having a first and second major support plate surfaces and a side surface (fig 3, 170 has a first and second major support plate surfaces and a side surface), the second major support plate surface serves as a surface which supports the wafer (fig 3, bottom of 170, the second major support surface supporting the wafer 10), the side surface includes a seal region surrounding the support plate (see annotated fig 3, item A); 
	a seal disposed on the seal region (see annotated fig 3, item B); 
	a flexible support membrane encasing the support plate (fig 3, 118), the flexible support membrane covers the second major support plate surface and extends below the support plate (fig 3, 118 covers the bottom of 170 and extends below 170); and 
	wherein the seal is configured to improve sealing of the wafer carrier unit to reduce vacuum pressure leakage (col 2, lines 9-12);  polishing the wafer by the CMP tool (col 1, lines 24-25); and unloading the wafer from the CMP tool (col 3, lines 45-46), wherein the seal which is disposed on the seal region of the support plate improves vacuum pressure sealing of the wafer carrier unit to reduce damaging the wafer during loading, polishing, and unloading (col 2, lines 9-12) (claim 1),
	wherein the support plate of the wafer carrier unit further comprises: a clamp region, the clamp region is disposed below the seal region away from the second major support plate surface (see annotated fig 3, C); and a support membrane clamp ring for clamping the flexible support membrane to the clamp region of the support plate (fig 3, 172) (claim 2),
	wherein the polishing head assembly further comprises: a base having a first and second major base surfaces (fig 2, 104 having first and second major base surfaces), the first major base surface includes a cavity (fig 2, 104 has cavity 108); a retainer ring (fig 2, 110); the flexible support membrane includes a lower portion below the clamp region (see annotated fig 3, item D), the  lower portion of the flexible support membrane extends outwardly to form an extended portion (see annotated fig 3, D extends outward and extends); and wherein the retainer ring clamps the extended portion to the first major base surface surrounding the base cavity (fig 3, 110 clamps C and D), defining: a pressurizable chamber between the base and the first major support plate surface (fig 2, 190), and a pressure chamber between the flexible support membrane and the second major support plate surface (fig 3, a pressurized space between 118 and 170) (claim 3).

    PNG
    media_image1.png
    680
    1178
    media_image1.png
    Greyscale

	Regarding claim 4, Wang further discloses the method of claim 3, wherein the support plate comprises a perforated support plate (fig 2, 176), the perforated support plate includes plate openings through the first and second major support plate surfaces to provide pressure communication between the pressure chamber and pressurizable chamber (fig 2, 176 are openings to allow pressure between 190 and the bottom of 170).
	Regarding claim 5, Wang further discloses the method of claim 1, wherein the support plate comprises a perforated support plate (fig 2, 176), the perforated support plate includes plate openings through the first and second major support plate surfaces (fig 2, 176 are openings to allow pressure between 190 and the bottom of 170).
Regarding claims 6-7, Wang further discloses The method of claim 3, wherein the polishing head assembly further comprises: a housing having a first and second major housing surfaces (fig 2, 102), the housing is configured to have a housing cavity (fig 2, 102 has a cavity); a lower retainer ring (fig 2, 164); a flexible rolling membrane having an inner rolling membrane edge and an outer rolling membrane edge (fig 2, 160), wherein the inner rolling membrane edge is clamped to the first major housing surface surrounding the housing cavity (fig 2, 160 is clamped to 102); and wherein the lower retainer ring clamps the outer rolling membrane edge to the first major base surface to define a loading chamber between the housing and the base (fig 2, 160 is clamped between 102 and 164) (claim 6),
	wherein the housing comprises a central portion (fig 2, 107), the central portion: is configured to be coupled to a drive shaft for rotating the polishing head assembly (fig 2, 122); and includes a plurality of inlets for pneumatically controlling the polishing head assembly during polishing (fig 2, 126 and 128) (claim 7).
	Regarding claim 8, Wang further discloses the method of claim 1, wherein the seal comprises a liner film (col 5, lines 63-65).
	Regarding claim 10, Wang further discloses the method of claim 1, wherein the seal comprises a PU material (col 5, lines 63-65).
	Regarding claim 11, Wang further discloses the method of claim 1, wherein the seal conforms to a profile of the seal region of the support plate (see annotated fig 3, B conforms to the plate 170).
	Regarding claim 12, Wang further discloses the method of claim 1, wherein the polishing head assembly further comprises: a base having a first and second major base surfaces (fig 2, 104 having first and second major base surfaces), the first major base surface includes (fig 2, 104 has cavity 108); a housing having a first and second major housing surfaces (fig 2, 102), the housing is configured to having a housing cavity (fig 2, 102 has a cavity); a lower retainer ring (fig 2, 164); a flexible rolling membrane having an inner rolling membrane edge and an outer rolling membrane edge (fig 2, 160), wherein the inner rolling membrane edge is clamped to the first major housing surface surrounding the housing cavity (fig 2, 160 is clamped to 102); and wherein the lower retainer ring clamps the outer rolling membrane edge to the first major base surface to define a loading chamber between the housing and the base (fig 2, 160 is clamped between 102 and 164).
	Regarding claims 14-17, Wang discloses a polishing head assembly of a CMP tool comprising a wafer carrier unit on which a wafer is loaded for polishing and unloaded after polishing (fig 2, 100), wherein the wafer carrier unit comprises: 
	a support plate (fig 3, 170) having a first and second major support plate surfaces and a side surface (fig 3, 170 has a first and second major support plate surfaces and a side surface), the second major support plate surface serves as a surface which supports the wafer (fig 3, bottom of 170, the second major support surface supporting the wafer 10), the side surface includes a seal region surrounding the support plate (see annotated fig 3, item A); 
	a seal disposed on the seal region (see annotated fig 3, item B); 
	a flexible support membrane encasing the support plate (fig 3, 118), the flexible support membrane covers the second major support plate surface and extends below the support plate (fig 3, 118 covers the bottom of 170 and extends below 170); and 
	wherein the seal is configured to improve sealing of the wafer carrier unit to reduce vacuum pressure leakage (col 2, lines 9-12) (claim 14),
(see annotated fig 3, C); and a support membrane clamp ring for clamping the flexible support membrane to the clamp region of the support plate (fig 3, 172) (claim 15),
	further comprises: a base having a first and second major base surfaces (fig 2, 104 having first and second major base surfaces), the first major base surface includes a cavity (fig 2, 104 has cavity 108); a retainer ring (fig 2, 110); the flexible support membrane includes a lower portion below the clamp region (see annotated fig 3, item D), the  lower portion of the flexible support membrane extends outwardly to form an extended portion (see annotated fig 3, D extends outward and extends); and wherein the retainer ring clamps the extended portion to the first major base surface surrounding the base cavity (fig 3 110 clamps C and D), defining: a pressurizable chamber between the base and the first major support plate surface (fig 2, 190), and a pressure chamber between the flexible support membrane and the second major support plate surface (fig 3, a pressurized space between 118 and 170) (claim 16).
	Regarding claims 18-19, Wang discloses a polishing head assembly of a CMP tool comprising a wafer carrier unit on which a wafer is loaded for polishing and unloaded after polishing (fig 2, 100), wherein the wafer carrier unit comprises: 
	a support plate (fig 3, 170) having a first and second major support plate surfaces and a side surface (fig 3, 170 has a first and second major support plate surfaces and a side surface), the second major support plate surface serves as a surface which supports the wafer (fig 3, bottom of 170, the second major support surface supporting the wafer 10), the side surface includes a seal region surrounding the support plate (see annotated fig 3, item A); 
	a seal disposed on the seal region (see annotated fig 3, item B); 
(fig 3, 118), the flexible support membrane covers the second major support plate surface and extends below the support plate (fig 3, 118 covers the bottom of 170 and extends below 170); a membrane clamp which clamps the flexible support membrane to the clamp region of the support plate (fig 3, 172); and wherein the seal is configured to improve sealing of the wafer carrier unit to reduce vacuum pressure leakage (col 2, lines 9-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,602,114) as applied to claims 1 and 18, respectively, and further in view of Zuniga et al (US Patent No. 6,132,298), hereinafter referred to Wang and Zuniga, respectively.
	Regarding claims 9 and 20, Wang discloses the elements of the claimed invention as stated above in claims 1 and 18, respectively, but does not explicitly disclose wherein the seal comprises an adhesive tape.
	Zuniga teaches a carrier head comprising a head (fig 7D, 104), a support plate (fig 7A, 170), a membrane (fig 7D, 118’’’), a seal in a real region (fig 7D, 278. 202’’’), wherein the seal comprises an adhesive tape (col 12, lines 20-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Zuniga to incorporate .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,602,114) as applied to claim 1 above, and further in view of Mao et al (US Patent No. 10,672,631), hereinafter referred to as Wang and Mao, respectively.
	Regarding claim 13, Wang discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose dicing the wafer to singulate the plurality of devices on the wafer after completion of wafer processing.
	Mao teaches a method and system for substrate thinning (col 2, lines 42-45), the method comprising: loading the wafer onto a polishing head assembly of a CMP tool for polishing the wafer (col 2, lines 48-49), polishing the wafer by the CMP tool (col 3, lines 66-67); and unloading the wafer from the CMP tool (col 7, line 3), and dicing the wafer to singulate the plurality of devices on the wafer after completion of wafer processing (col 7, lines 3-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Mao to incorporate dicing the wafer into singular pieces because the semiconductor devices are mass produced to be placed into electronic applications such as computers, cell phones, and other digital devices (col 1, lines 6-10, summarized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723